Citation Nr: 1417504	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

According to the Veterans Appeals Control and Locator System, it appears that the Veteran was scheduled for a hearing before a Decision Review Officer (DRO) in June 2013; however, in a May 2013 letter from the Veteran's representative, he indicated that he did not wish to pursue a DRO hearing and wished for such request to be removed.  Therefore, the Board finds that the Veteran's DRO hearing request has been withdrawn.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's April 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran filed his claim for a TDIU in September 2011 and alleged that his service-connected disabilities prevented him from securing and maintaining substantial gainful employment.  He is currently service-connected for ischemic heart disease, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to June 12, 2013, and as 20 percent disabling thereafter; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling prior to June 12, 2013, and as 20 percent disabling thereafter; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; right middle finger sprain, evaluated as noncompensably disabling; bilateral cataracts, evaluated as noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.  He has a combined evaluation of 70 percent, effective October 13, 2010. 

The record shows that the Veteran has a high school education, with 1 1/2 years of higher education in business administration.  Occupationally, he worked as an Assistant Buyer for Sears before and after service, until 1980.  He was then self-employed as a painter until 1992, and has not worked since such time.  

In support of his claim for a TDIU, in July 2012, his private physician, Dr. Baxter, stated that she was currently treating the Veteran for ischemic heart disease, diabetes mellitus type II, chronic pulmonary obstructive disease, and peripheral neuropathy of the bilateral upper and lower extremities.  She reported that, due to his medical condition, the Veteran was oxygen-dependent and uses two to four liters of oxygen during the day and night.  Dr. Baxter further stated that the Veteran cannot walk 50 feet without stopping to rest.  She indicated that he had pain in both the upper and lower extremities that rendered him unable to lift more than five to ten pounds and stand no longer than five minutes, and used a seated walker to ambulate.  Dr. Baxter opined that the Veteran was unemployable due to such disabilities.  

Also of record is a May 2012 Memorandum from VA's office of Vocational Rehabilitation and Employment that indicates that the Veteran was found infeasible (or not employable) for such services based on his service-connected disabilities.  In a May 2011 assessment for independent living services, it was noted that the Veteran was not interested in pursuing employment at the current time due to his decreased physical health.   

In June 2013, the Veteran underwent a VA examination in which the examiner addressed the functional impairments associated with his service-connected diabetes mellitus type II, diabetic peripheral neuropathy, right middle finger sprain, and ischemic heart disease.  It does not appear that the examiner addressed the functional impairment of his bilateral cataracts or erectile dysfunction.  Moreover, the examiner only addressed the impact such service-connected disabilities individually have on his employability.  There is no opinion addressing the impact that such disabilities in the aggregate have on his ability to maintain and follow a substantially gainful occupation.  Furthermore, the examiner did not take into account the Veteran's level of education, special training, and previous work experience in rendering the opinion.  Therefore, the Board finds that a remand for an addendum opinion is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's June 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to specifically include the previously conducted VA examinations, Dr. Baxter's July 2012 opinion, and the May 2012 Memorandum from VA's office of Vocational Rehabilitation and Employment with the attached May 2011 assessment, the examiner should address the following inquiries:

 (A)  Describe the functional impairment associated with the Veteran's service-connected bilateral cataracts and erectile dysfunction.

(B)  Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for the following: ischemic heart disease, diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, right middle finger sprain, bilateral cataracts, and erectile dysfunction.

The examiner is advised that the record shows that the Veteran has a high school education, with 1 1/2 years of higher education in business administration.  Occupationally, the Veteran worked as an Assistant Buyer for Sears before and after service, until 1980.  He was then self-employed as a painter until 1992, and has not worked since such time.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All opinions offered should be accompanied by a rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



